TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ON MOTION FOR REHEARING


                                     NO. 03-07-00629-CV



                                     In re Vanessa Cherry


                    ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             DISSENTING OPINION


               For reasons stated in the panel’s opinion on original submission, I would deny the

amended petition for writs of mandamus and prohibition and dismiss as moot the motion for

temporary relief.




                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: July 10, 2008